Case 1:19-cv-02332-JKB Document 91 Filed 09/02/20 Page 1 of 2 |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BROWN INV. ADVISORY & TR. CO., *

Plaintiff ®
v. *
CIVIL NO. JKB-19-2332
DAVID T. ALLEN ef ai., *
Defendants *
* * * * * * * * * * * rs
MEMORANDUM AND ORDER

 

 

The Court treats Elizabeth Key’s (“Key”) Line Designating Dr. Tracy Gunter as Joint
Expert for Competency Evaluation of Joseph P, Allen, IV (ECF No. 90) as a Motion to Reconsider
the Court’s previous Memorandum and Order of August 14, 2020 setting and confirming dates
and deadlines regarding the issue of Dr. Joseph P. Allen’s (“Dr. Allen”) competency. (ECE No.
88.) The Court GRANTS Key’s Motion to Reconsider, and as such, VACATES its previous

Memorandum and Order. (ECF No. 88.) |

Dr. Tracy Gunter (“Dr. Gunter’) will perform the competency evaluation of Dr. Allen

pursuant to the guidelines and protocols developed jointly by Key and Dr. Allen, as described in
Key’s Motion to Reconsider, (See ECF No. 90 at 2.) Counsel for Dr. Allen and Key will provide

Dr. Gunter with the necessary documents, information, and access to Dr. Allen to perform the

|
evaluation. Additionally, Dr. Allen and Key will jointly determine the manner in witch the

examination of Dr. Allen will take place. The parties may provide Dr. Gunter with documents for
consideration in conjunction with her evaluation of Dr. Allen, and any documents submitted to Dr.
Gunter will be sent to all parties to the case. The parties will work cooperatively to avoid providing

Dr. Gunter with duplicate documents where possible,

 
Case 1:19-cv-02332-JKB Document 91 Filed 09/02/20 Page 2 of 2

Pursuant to the Memorandum and Order of August 14, 2020, the Court maintains the
previously ordered deadlines regarding the submission of the expert report, notice regarding
rebuttal experts, submission of rebuttal expert reports, and the scheduling call to set the date for a
competency hearing. (ECF No. 88.) The Court’s previous deadline regarding depositions of the
opposing party’s expert is now VACATED, and the Court reserves consideration of whether
depositions of rebuttal experts will be permitted for the conference call on October 6, 2020.

Pursuant to the above, the Court now sets and confirms the following dates and deadlines

regarding the issue of Dr. Allen’s competency:

September 21, 2020 Deadline for submission of the expert report and notice
regarding rebuttal expert(s).

October 5, 2020 Deadline for submission of rebuttal expert report(s).

If the expert report is filed prior to September 21, 2020,
rebuttal report(s) will be due two weeks from the filing of the
expert report.

October 6, 2020, 2:00 p.m. Scheduling call to set date for competency hearing. Counsel
for Dr. Allen shall set up the call. Such call will include
discussion of whether the Court will allow depositions of the
opposing party’s rebuttal expert.

DATED this / day of September, 2020.

BY THE COURT:

LD ame Kt.

James K. Bredar
Chief Judge
